MEMORANDUM DECISION
STEINBERG, Associate Judge:
The pro se appellant, Hilda D. Sanders, appeals from a July 24, 1992, decision of the Board of Veterans’ Appeals (BVA or Board) denying Department of Veterans Affairs death benefits in connection with the death of World War II veteran Woodrow W. Sanders on the grounds that she was not his surviving spouse. R. at 3-7. The Secretary of Veterans Affairs (Secretary) has moved for summary affirmance, and the Court will grant it.
*339After careful review of the record and the filings of the parties, the Court notes that (1) the appellant and the veteran were married on July 8, 1953; (2) they were divorced on March 26, 1974; and (3) the veteran died on January 30, 1989. R. at 12, 14, 35. In order for the appellant to qualify as the surviving spouse of the veteran, she must have been married to him at the time of his death. See 38 U.S.C.A. §§ 101(3), 1318(c)(1) (West 1991); 38 C.F.R. §§ 3.1(3), 3-50 (1992). There is no evidence of record that she was so married.
Upon consideration of the record, the appellant’s informal brief, and the Secretary’s motion, the Court holds that the appellant has not demonstrated that the BVA committed error, in its findings of fact, conclusions of law, procedural processes, consideration of the benefit-of-the-doubt rule, or articulation of reasons or bases, that would warrant remand or reversal under 38 U.S.C.A. §§ 7252, 5107(a), (b), 7104(d)(1), 7261 (West 1991) and the analysis in Gilbert v. Derwinski, 1 Vet.App. 49 (1990). Summary disposition is appropriate because the case is one “of relative simplicity” and the outcome is controlled by the Court’s precedents and is not “reasonably debatable”. Frankel v. Derwinski, 1 Vet.App. 23, 25-26 (1990). The Court grants the Secretary’s motion for summary affir-mance and summarily affirms the July 24, 1992, BVA decision.
AFFIRMED.